[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              September 7, 2007
                               No. 06-16182                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 06-00055-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

FREDY ANTONIO PANESSO-MURILLO,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (September 7, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     After pleading guilty, Fredy Antonio Panesso-Murillo appeals his 135-
month sentence for conspiracy to distribute five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States, in violation

of 46 U.S.C. app. § 1903(a), (g), (j) (repealed 2006), and 21 U.S.C.

§ 960(b)(1)(B)(ii); and possession with intent to distribute five kilograms or more

of cocaine, in violation of 46 U.S.C. app. § 1903(g) (repealed 2006), 18 U.S.C. § 2,

and 21 U.S.C. § 960(b)(1)(B)(ii). After review, we affirm.

                                I. BACKGROUND

      While on routine counter-drug patrol with the United States Coast Guard

(“USCG”), a British Navy vessel detected a Panamanian-flagged vessel as a

possible target of interest. The USCG boarded the vessel and seized a total of 118

bales of cocaine (3,393.4 kilograms of cocaine). Five crew members were found

on board, including the captain, two seamen, a motorman and defendant Panesso-

Murillo, who was the chief engineer.

      At his change-of-plea hearing, Panesso-Murillo acknowledged that while

working on board the vessel headed for Mexico, the captain told him that they

were going to pick up cocaine. Panesso-Murillo agreed to be paid $60,000 for his

participation in the plan. During the hearing, the government noted that two other

individuals found on the vessel were not arrested. One of these individuals was not

involved in the conspiracy to distribute drugs and the other was providing



                                           2
information to law enforcement.

      The Presentence Investigation Report (“PSI”) held Panesso-Murillo

accountable for 3,393.4 kilograms of cocaine and assigned a base offense level of

38 pursuant to U.S.S.G. § 2D1.1(c)(1). The PSI reduced Panesso-Murillo’s

offense level by two levels, pursuant to U.S.S.G. § 2D1.1(b)(9), because Panesso-

Murillo met the safety-valve criteria, and by three levels, pursuant to U.S.S.G. §

3E1.1(a) and (b), for acceptance of responsibility. With a total offense level of 33

and a criminal history category of I, the PSI recommended an advisory guidelines

range of 135 to 168 months’ imprisonment.

      Panesso-Murillo objected to the PSI because, inter alia, it did not

recommend a minor-role reduction. The district court overruled his objection,

stating that Panesso-Murillo was not any less culpable than any of the other

participants in the conspiracy, other than the captain who received a role

enhancement.

      Panesso-Murillo argued for a below-advisory guidelines range sentence of

97 months’ imprisonment. In support, Panesso-Murillo pointed out that he had a

ninth grade education, had no history of drug importation and had taught himself

how to be a mechanic. In response to Panesso-Murillo’s argument that he had

never done anything like the instant offense, the district court stated that Panesso-



                                           3
Murillo was better educated than most of the defendants that came before the court

and that Panesso-Murillo “should have known better.” When Panesso-Murillo

argued that the need for deterrence was lessened because Panesso-Murillo would

be subject to deportation following his sentence, the district court responded that

Panesso-Murillo’s sentence could possibly deter future crew members from

engaging in similar conduct.

       Before hearing from Panesso-Murillo directly, the district court noted,

among other things, that Panesso-Murillo was 48 years old; had a ninth grade

education; had obtained a diesel engineering certification; was the father of four

children; was born in Cartagena, Colombia; and had siblings living in Colombia.

The district court also stated that, in an effort to make money, Panesso-Murillo had

made the “wrong decision” while on board the vessel, unlike two of the seven

people on board who had chosen not to be a part of the conspiracy.

       The district court then heard Panesso-Murillo’s statement of remorse, in

which Panesso-Murillo suggested that he had committed the crime against his will.

The district court questioned Panesso-Murillo about this statement and confirmed

that Panesso-Murillo had willfully and voluntarily agreed to the conspiracy. The

district court further stated:

             I know your attorney has been over this with you but I wanted
       you to hear that from me. What happened on board that boat to all the

                                          4
       people involved I don’t know because I wasn’t there.
                Why the other people on board the vessel may or may not have
       been charged may have occurred for a variety of reasons. Those
       people may have been able to convince law enforcement that they
       were not part of the conspiracy and the possession.
                There may have been other reasons why they were not charged.
       I don’t know. But what has come to me before your words were that
       you admitted your guilt to Judge Wilson. And that you agreed to do
       this . . . .

       The district court determined that Panesso-Murillo’s total offense level was

33, his criminal history category was I, and his advisory guidelines range was 135

to 168 months. The district court denied Panesso-Murillo’s request for a

downward variance from the advisory guidelines range and imposed a 135-month

sentence on each count, to be served concurrently. In so doing, the district court

noted that it had considered the advisory guidelines as well as the sentencing

factors in 18 U.S.C. § 3553(a).

       Panesso-Murillo filed this appeal.

                                      II. DISCUSSION

A.     Minor-Role Reduction

       Panesso-Murillo contends the district court erred in denying him a minor-

role reduction because he did not assist in loading the drugs on the boat and had no

equity interest in the drugs.1


       1
        We review a district court’s determination of the defendant’s role in the offense for clear
error. United States v. De Varon, 175 F.3d 930, 937-38 (11th Cir. 1999) (en banc).

                                                 5
       A minor participant is one “who is less culpable than most other participants,

but whose role could not be described as minimal.” U.S.S.G. § 3B1.2 cmt. n.5.

The defendant has the burden of establishing his role in the offense by a

preponderance of the evidence. United States v. De Varon, 175 F.3d 930, 939

(11th Cir. 1999) (en banc). Two principles guide a district court’s consideration:

(1) the court must compare the defendant’s role in the offense with the relevant

conduct attributed to him in calculating his base offense level; and (2) the court

may compare the defendant’s conduct to that of other participants involved in the

offense. Id. at 940-45. When relevant conduct attributed to a defendant is

identical to his actual conduct, he cannot prove that he is entitled to a minor-role

adjustment simply by pointing to some broader scheme for which he was not held

accountable. Id. at 941.

       Here, the district court did not clearly err in refusing Panesso-Murillo a

minor-role reduction. Under the first prong of De Varon, the district court held

Panesso-Murillo accountable for only his own conduct, namely his involvement in

the transport of 3,393.4 kilograms of cocaine, a large quantity of drugs. Under the

second prong of De Varon, Panesso-Murillo was at least as culpable as his

crewmates who participated in the transportation scheme.2 Indeed, as the vessel’s


       2
         Panesso-Murillo emphasizes that there were other individuals on the vessel who were
not arrested, but there is no evidence in the record that Panesso-Murillo was less culpable than

                                                 6
chief engineer, it could be argued that his role was more vital to the enterprise than

those of his crewmates. Although Panesso-Murillo’s role may have been less than

that of the vessel’s captain, who was given a role enhancement, this fact does not

automatically entitle Panesso-Murillo to a minor-role reduction. See id. at 944.

B.     Reasonableness

       Panesso-Murillo also contends that his 135-month sentence is unreasonable

because the district court failed to sufficiently consider his arguments in mitigation

and the § 3553(a) factors.

       After United States v. Booker, a district court in determining a reasonable

sentence must consider the correctly calculated advisory guidelines range and the

§ 3553(a) factors. 543 U.S. 220, 258-64, 125 S. Ct. 738, 764-67 (2005); United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).3 Although the district court

must consider the § 3553(a) factors, “nothing in Booker or elsewhere requires the

district court to state on the record that it has explicitly considered each of the §

3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005). Rather, “an acknowledgment by the district

court that it has considered the defendant’s arguments and the factors in § 3553(a)

these individuals. Indeed, the only evidence in the record relating to these individuals suggests
that Panesso-Murillo was more culpable.
       3
        Apart from the failure to give a minor-role reduction already discussed, Panesso-Murillo
does not challenge the district court’s guidelines calculations.

                                                 7
is sufficient under Booker.” Talley, 431 F.3d at 786.

       We review the ultimate sentence imposed for unreasonableness in light of

the § 3553(a) factors and the reasons given by the district court. United States v.

Williams, 435 F.3d 1350, 1354-55 (11th Cir. 2006). The party who challenges the

sentence bears the burden of showing that it is unreasonable. Talley, 431 F.3d at

788.

       We cannot say that Panesso-Murillo’s 135-month sentence, at the low end of

the correctly calculated advisory guidelines range, is unreasonable. The district

court stated that it considered the § 3553(a) factors in arriving at Panesso-Murillo’s

sentence, and it was not required to address each § 3553(a) factor explicitly.

Furthermore, a review of the record reflects that the district court considered

Panesso-Murillo’s arguments with respect the § 3553(a) factors, including the

nature and circumstances of the offense, Panesso-Murillo’s characteristics and

history and the need for deterrence.

       AFFIRMED.




                                           8